Monitoring the application of Community law (debate)
The next item is the report by Mrs Frassoni, on behalf of the Committee on Legal Affairs, on the Commission's 23rd Annual report on monitoring the application of Community law (2005) .
Mr President, ladies and gentlemen, the application of Community law is a key part of the 'better lawmaking' agenda launched by the Barroso Commission. For some time it has been a kind of Cinderella, lost amidst the fashion for impact assessments and cutting costs.
Today the Commission has started to rectify this, partly due to the pressure applied by Parliament. This is a procedure that, for years, has in many cases just been a kind of bureaucratic grind, where one infringement follows another without much ado, but it remains an absolutely essential procedure.
The numbers speak very clearly. To date, around 2 518 infringement procedures have been initiated in the most diverse sectors, particularly the environment and the internal market. In addition to this there are the hundreds, thousands even, of petitions that the Parliament receives each year and that often refer to specific infringements of Community law, against which citizens feel helpless and therefore turn to Parliament.
The question is: what chance do they have of receiving satisfaction? The infringement procedure is described by Articles 226 and 228 of the Treaty, and therefore there is not much scope for creativity. The rules in force condemn us to slow, muddled procedures where the most effective measure - a fine - is rarely applied and only after a very long time, decades even.
However, a great deal, a very great deal, can be done and I thank the Commission for proposing in the last two years, and then last September in a specific communication, a series of measures that are analysed and evaluated in my report, and on which I would like to make a few comments.
First, however, allow me to make a point that I believe is crucial in this debate, because enforcing laws can be a very political matter and can be a wonderful tool for improving the credibility and visibility of the Community institutions.
I would like to mention two specific examples of somewhat different behaviour by the Commission: the waste crisis in Naples and the Via Baltica motorway in the Rospuda Valley in Poland.
The waste crisis in Naples was a direct consequence of infringements, occurring year after year, of practically all the Community rules on waste. Indeed, very many infringement procedures had been initiated against Italy over the years and the Court had ruled against Italy on many occasions. However, only now, years later, when the situation has become intolerable for everyone and impossible to hide, has the Commission decided to bang its fists on the table. The Commission's visits are being followed with great interest, and citizens crying out against illegal tipping are announcing on television that petitions are being sent to the European Parliament. I wonder: could this not have been done before? Could we really not have taken a different attitude to prevent this situation arising? Yes, we could!
This is actually what Commissioner Dimas did in the case of the Rospuda Valley in Poland, which was in danger of being spoiled by infrastructure for the Via Baltica. For the first time, the Commissioner asked for a suspension order from the Court, and this was granted. This is a very important precedent that sends an extremely clear message: the Commission can and must be firm and thorough with Member States that act as if nothing had happened, and it must use all the tools the democratic system allows: the media and public opinion.
One of the most important innovations that the Commission introduces in the communication concerns a 'new' working method. We have expressed many doubts about this new working method, which mostly consists of sending complaints directly back to the Member State against which the complaint is being made, in order to try to solve the problem. We expressed these doubts and the Commission gave us a few assurances that I hope we will also hear today, but we will be keeping a very close eye on the matter and truly hope that, on the issue of infringement procedures, transparency, the ability to 'name and shame' Member States and the joint work with Parliament, will bring progress.
Mr President, at the end of the debate, I will speak again for two minutes to finish my speaking time.
President-in-Office of the Council. - Thank you Mr President, ladies and gentlemen.
Mrs Frassoni, on behalf of the Council I would like to welcome your report on the Commission's annual report on monitoring the application of Community law, and the additional analysis envisaged in the Commission's communication 'A Europe of results - applying Community law'. In our opinion the report by the European Parliament is a very useful contribution to our common aim of securing the timely and correct application of Community law.
On behalf of the Council I would like to welcome the findings of Mrs Frassoni's report, which in our opinion are essential, namely that securing the positive effects of Community law on the everyday lives of the citizens of the European Union depends primarily on the efficiency of European Union policies and on the supervision and monitoring of the methods by which the Member States comply with Community law.
We have a positive opinion of the European Parliament's commitment to supporting the exchange of best practice among the Member States. In our view such exchanges would significantly contribute to a more efficient and unified application of Community law.
I must explain here that the Presidency of the Council cannot comment on most of the questions and proposals presented in this valuable report. As we know, the administrative implementation of Community law is principally the responsibility of the Member States in accordance with their constitutional regulations, and of the Commission, which, as the guardian of treaties, is responsible for monitoring the uniform application of Community law.
Mr President, President-in-Office of the Council, ladies and gentlemen, the Commission is grateful for the opportunity to discuss these important issues with the European Parliament today, and I am very grateful for Mrs Frassoni's report and contribution, which contains valuable points. I can assure you, Mrs Frassoni, that the Commission takes your points very seriously.
The European Union is a community under the rule of law and as such it is unique in the world. Only the law can guarantee the freedoms that citizens are entitled to and only the law can shape the market economy in such a way that it works to the benefit of all.
The European Commission is the guardian of the treaties. Its role is to ensure that Community law is being implemented everywhere and that it is correctly applied in each location. Even the best law has no value as long as it exists only on paper. Each committee will find, therefore, that one of its most important tasks is to ensure that our law does not consist merely of empty words.
In the treaty infringement proceedings and the European Court of Justice, we have a powerful weapon. This weapon must be used when there is no other way to remedy violation of the law. It is not an end in itself, however, and it could become blunt through excessive use.
The Commission does not believe that the number of treaty infringement proceedings is a measure of the seriousness and determination with which it monitors how well Community law is being observed. Rather, the Commission believes that it is a matter of finding solutions to problems. The real measure is how many problems relating to the application of Community law we have solved, and how quickly.
Indeed, we have critically reviewed the way we work and arrived at the following conclusions: once identified, problems must be dealt with quickly and efficiently. Citizens and business people are entitled to speedy answers. Therefore, Mrs Frassoni, I will go back to the Commission with what you said about rubbish in Campania and this topic will have to be discussed. I fully agree that a rigorous, fast and determined approach is absolutely essential where Community law is being blatantly ignored.
In principle, an approach based on partnership is preferable to a confrontational one. The Commission therefore wishes to see more dialogue and more transparency in these issues. We also want to set clear priorities: deal with important matters first, and quickly, and do not use a sledgehammer to break a nut. We must also make the necessary resources available.
Allow me to make one comment at this point. If problems mount up in relation to the application of Community law to particular matters, that may be because the law itself is unclear or contradictory. We should not assume from the outset that the Member States have a bad attitude.
As a consequence of these considerations, we took a series of steps and I would like to say from the outset that we will continue to have recourse to treaty infringement proceedings and institute them immediately when the necessary information is to hand. However, we are suggesting a new way of working, with which we hope to obtain the necessary information more quickly.
This method is based on improving cooperation with the Member States before it gets to the stage of instituting official proceedings, except, of course - and this is very important, Mrs Frassoni - in the event that it is obvious from the start that, in all probability, a treaty is being infringed. In such cases our first step is not to talk to the Member States, but to act.
It is not a totally new process, but a preliminary procedure in which we require additional procedures or in order to achieve a solution more quickly without instituting treaty infringement proceedings.
All enquiries and complaints are answered directly and speedily and, depending on the facts of the matter, can lead to treaty infringement proceedings. That means that every submission is registered and processed. If it is formulated as a complaint, or can be seen as a complaint, it is treated as a complaint and the Commission takes the appropriate steps.
We are currently testing this new method of working in a pilot phase. Fifteen Member States are involved in the pilot project, which has been designed to ensure that we do in fact make progress. Naturally, we will inform Parliament of the results of the pilot phase and discuss any further steps with Parliament.
All the same, we are already in a position to be able to find a solution to 90% of all problems that come to our attention without taking the matter to court. However, we do share your opinion that this should be done more quickly. A move to a monthly cycle of decision making, which commenced in January, should help. This ensures faster, more efficient execution of treaty infringement proceedings.
Certainly, we are striving to make the whole process as transparent as possible while preserving the appropriate measure of confidentiality, as required of us by the European Court of Justice. The public will have online access to regularly updated summaries of all treaty infringement proceedings currently before the court.
In the interests of transparency and legal certainty, we also need to know how the Member States are applying Community law in their respective national contexts. Therefore, we need correlation tables - as called for in the report - that clearly show implementation status in each Member State.
Ladies and gentlemen, I believe we share the same goal. We want Community law in which EU citizens can have complete confidence.
draftsman of the opinion of the Committee on Petitions. - Mr President, in the minute I have on behalf of the Committee on Petitions, I would like to do three things. First of all, I would like to thank Ms Frassoni for her cooperation on this annual report, but, most of all, I would like to make clear the importance of the Petitions Committee in this monitoring and implementation procedure.
I think that importance has, at long last, been recognised by the Commission. I thank the Commissioner for that, because we should really have a partnership in this exercise between our two institutions, and particularly involving the Petitions Committee, which is really our eyes and ears, as legislators, through our citizens, who come to us with direct problems that they perceive.
But, in order for our citizens to be able to do that, I come to my second point. Commissioner, you talked about our law being living law. Well, in order for it to be living law, it needs to be understandable - comprehensible - to our citizens. I have had a long dialogue with your colleague Ms Wallström about citizens' summaries, so that citizens understand our law. She has, on many occasions, promised us that these will be forthcoming with every legislative instrument. We still await the real evidence of that happening.
Lastly, the Petitions Committee - and this I address to my own colleagues - needs much greater prominence and resources in our own House. It is not just an interfering busybody committee. It does a real job in connecting with our citizens in this area.
on behalf of the PPE-DE Group. - (EL) Commissioner, you are absolutely right: the rule of law is the foundation of the EU. You correctly point out that Community legislation is the way to achieve the goals of the EU treaties, as its byword is the interest of European citizens, who have the right to demand the implementation of this law.
The bulk, breadth and complexity of legislation are constantly on the increase. We MEPs from the European People's Party should like to express our satisfaction: through its 23rd annual report on monitoring the application of Community law and also through the announcement of the results in Europe, the Commission is demonstrating its desire to be the trustee of the treaties and to ensure that the legislation is implemented.
You are absolutely right in saying that we want the correlation tables, on which the Council made a decision today. The rapporteur cooperated extensively with you to draw up Mrs Frassoni's report, on which we had an interesting hearing in Parliament. Let us tell you that we also want Parliament to participate in the control procedure and wish to be kept informed about your activities. We want you to come to our committees, as you do to the Committee on the Environment, Public Health and Food Safety. We wish to hear your progress report.
We certainly want you to take into consideration the petitions we receive, as you point out in your report. We should also like to stress that, as far as our decisions on immunities are concerned, we should like you to intervene to ensure that the national courts uphold them.
The implementation of Community law allows European citizens to hope that democracy, law and order will be strengthened, and that the EU authorities will become closer to them. Today, after the resolution on the new reformed Lisbon Treaty, we all wish for a better future for the EU.
Mr President, one aim of Community legislation is the implementation of various EU political strategies. The application of this legislation should be a priority for all Member States which, while simultaneously subject to control and monitoring by the Commission, will guarantee that it has the desired positive outcomes for the citizens of Europe.
In past years the total number of proceedings dealing with violations of legal regulations instigated by the Commission was steadily rising, to reach a level of almost 2 700 in 2005. Despite EU enlargement by 10 new states, the years since then have not seen any overall rise in the number of violations. There is a danger, however, that this situation may have arisen from a lack of registrations of complaints, or from administrative problems in the institutions responsible for considering violations.
The report should be praised first and foremost in respect of its inclusion of detailed studies of instances of violations linked to petitions, as well as the information provided on the readiness for broad cooperation by individual Directorates General on such matters. We should also welcome the Commission's comprehensive communication 'A Europe of results - Applying Community law'. However, the questions of funds available for consideration of instances of violation, the length of proceedings in cases of violation, the restricted application of Article 228 of the Treaty and evaluation of the application of priority criteria still need to be fleshed out in more detail by the Commission.
The proposed new working method being introduced in 2008, as a pilot project involving several Member States and, aimed at conducting existing proceedings more efficiently, deserves acknowledgement. One stage of the procedure, however, namely the sending of a case to an interested Member State that is, above all, the party responsible for improper application of Community law, is a cause for concern: this may lead to a weakening of the role of warden of the treaties that rests with the Commission.
The creation of Community law should come to meet citizens' problems in such a way as to enable prompt answers to be found to their questions and complaints, which will make it easier for them to understand and make use of their rights, while at the same time effectively reducing the number of proceedings relating to violation of the law. Finally, may I warmly congratulate Mrs Frassoni on a very well-prepared document.
on behalf of the ALDE Group. - Mr President, I would like to turn my attention to our three institutions and to emphasise how important it is that each one plays a part in the implementation and monitoring role.
Clearly, here, we are looking at the Commission's report. Of course, the Commission has the prime responsibility for implementation and enforcement, and we would not wish to tread on its toes in that respect. However, I think the Commission can assume that, in future, we will be watching much more carefully.
We are grateful that many of the lessons that were thrown up by our report on the demise of Equitable Life have been taken on board. But, as we move into a new period, and perhaps try out some new ideas, we have to be very careful.
First of all, if we look at the Council, we still have to get agreed - and I was pleased to hear the Commissioner mention it - the idea of correlation tables in respect of each and every piece of legislation, so that everybody can see exactly what happens at Member State level and where each piece of law fits in.
The pilot project is an excellent idea. That is all well and good, so let us see how it works out. But - and here is the but - I am a little sceptical that so many Member States have signed up to it. I hope they do not perceive it as some sort of soft option and I hope the Commission will disabuse them of the idea that could, in any way, be the case.
Lastly, I come to our own Parliament. Clearly, post-Lisbon Treaty, we must have a much more important role in terms of monitoring. We cannot assume that, once we finish with a piece of legislation here, that is the end of it. Our committees will have to take on a much bigger role in checking. One or two implementation reports are already happening - that will increase - and we will have to take on our responsibilities, along with the other institutions.
Just as a postscript - but a very important postscript - we also have to turn our attention to the education of our judiciary in our national courts to make sure that they, too, know how to implement Community law.
on behalf of the Verts/ALE Group. - Mr President, I congratulate my group colleague and group Co-President Mrs Frassoni for a timely and well thought-out report. I also echo Mrs Wallis's comments and agree with them absolutely.
Passing laws keeps us in business, but enforcing laws actually delivers for our people, and a failure to enforce laws, frankly, makes us look like fools. I congratulate the Commission on a number of steps that have been very positive. But we really must bring this closer to the top of our agenda in this Parliament because, certainly in Scotland, there remains a strong perception that there is one law for one country and one law for another. I am very aware that is not all the fault of the Commission, but we must all play our part in resolving that if we are one Europe.
So, in congratulating my group colleague, I am glad to hear that many of those points will be taken on board by the Commissioner. I would like to make one more point, particularly in relation to environmental legislation, where many of the conflicts arise: many of the very worthy aims of individual pieces of legislation do conflict, and we must face up to that in preparing them. There is scant guidance in terms of application for local authorities as to how they should deal with the often very worthy aims when they do conflict. We were promised a review of that in the energy package, so if our Commissioner could give us some light on that process, which is ongoing, I would be very grateful.
(NL) Mr President, I, too, wish to compliment Mrs Frassoni on her report. We have now had a number of reports on implementation, and a distinct common thread can be seen in those reports. This means more attention to implementation, including on the part of the European Parliament. We now have recourse to implementation reports. In July I myself shall be presenting a report on the implementation of the eighth directive concerning the supervision of accountants. It is good that Parliament is also taking a serious look at the transposition of legislation in Member States.
I should like to focus on the issue of supervisors in this regard. We are talking about transposition by the authorities in the Member States and about the judges who apply the law. However, many Member States also have independent supervisors who apply and elaborate legislation. In practice, wide divergences have arisen among the various Member States and among supervisors. Increasingly often, businesses operating internationally in several Member States are being faced with differing requirements from different supervisors from different Member States. This is extremely inconvenient, and inhibits the operation of the internal market.
I should like to discuss one more point. We cannot, in addition, avoid a further examination of the legislative instruments used in Europe. Up to now, we have mainly been working with directives where harmonisation is concerned. Commissioner Verheugen has already said on certain occasions that in future it may make sense to make more use of the regulation instrument for internal market legislation, in order to avoid all kinds of problems such as cherry-picking and gold-plating during the transposition of directives. I know that in the national parliaments too, particularly the Dutch Parliament, the realisation is slowly but surely sinking in that implementation involving gold-plating and cherry-picking can be detrimental to the operation of the internal market and also to the domestic economy. That being the case, the step towards a regulation, where possible, is no longer so very great.
(ES) Mr President, we are aware of the importance of your mission to monitor the application of Community law. We are talking about relations between a supranational institution and national governments. National governments are strong entities, with a great deal of power, they are public authorities. Normally the Commission is the guardian of EU law and for citizens, in many cases, it is the only guarantee that they have that the law (because Community law is law) will be applied correctly.
The report by Mrs Frassoni is aimed at strengthening what I would call the backbone of the Commission, so that the Commission is aware of the importance of this task, and so that, even if we want a prior phase of negotiation with governments on the difficulties that may arise, at the moment of truth the Commission acts as the citizens expect, with strength and vigour, and applying Community law.
It is a concern that, following enlargement, we should have the impression that the Commission is applying less strict criteria to the new Member States than it applied to the old Members. This would have a negative impact on the consolidation of the European Union and on the reputation of the European Union itself in those Member States. Having followed many of the Commission's infringement proceedings, I can assure the Commission that, when it intervenes, citizens, and even the public authorities, feel strengthened by the action of the Commission in this area.
In other words, I think that the European Parliament report, the proposal put forward by Mrs Frassoni and also the opinion of Mrs Wallis are aimed at strengthening the Commission, so that the Commission does not consider itself to be alone and defenceless against the governments, but rather has the European Parliament to strengthen this role of overseeing and monitoring that the Commission has in relation to the application of Community law.
(DA) Mr President, the citizens of Europe are decisively important for the EU's legislation. They are not simply sacrifices for the infringements, as in Naples for example. In many environmental issues they have often been key players. As guard dogs, they maintain a watch to ensure that the laws are implemented correctly in all corners of Europe, and in many cases they are the only ones to do this. Because of this, the EU should also support citizens by securing them a strong position. When they draw attention to infringements of Community legislation, their complaints should be handled seriously and with respect. I sincerely hope that this is not an attempt on the part of the Commission to put a stop to many of these complaints, as this would be bad practice. I would therefore like to thank Mrs Frassoni for drawing attention to these threats. Her excellent report will now become an important general step in the right direction. EU citizens will gain a stronger position through the Treaty of Lisbon, but if this is to be anything other than a pointless decoration, their contribution to the EU must be taken seriously.
(PL) Mr President, I, too, would like to congratulate Mrs Frassoni on an excellently prepared report. I would also like to say how pleased I am that, according to the statistics presented by the European Commission concerning the number of proceedings relating to cases of violation of EU law, the accession of 10 new Member States has not had an impact on the number of violations recorded. The statistics do not, however, tell the whole story. One of the most important mechanisms enabling us to check how well the application of European law is really going is the system of pre-judicial references, the aim of which is to assign to national courts the potential to provide a uniform interpretation of the application of European law in all Member States. The fundamental problem in this procedure is the time one has to wait for an answer from the Court, which is still very long (about 20 months). The main reason - the time taken for translation - accounts for about nine months. It is a matter of concern that in many national parliaments we hear voices demanding a cap on the budget specifically for written translations.
The European Commission's recommendations for Member States and candidate countries are based on the assumption that EU law will be effectively introduced when suitably qualified staff are employed and suitable funds are set aside. I do not entirely support that view. The number of staff and the amount of funds available is not the right yardstick. Also needed are determination and involvement in the matter of introducing European law. Proper execution of the tasks facing Member States and candidate countries requires three factors: knowledge, competence and readiness. The first of these factors - that is, possession of knowledge - is not a problem today. The second factor - the capacity to introduce the Community's achievements - is linked to the provision of suitable funds and the engagement of additional employees. The Commission is currently placing the greatest emphasis on this particular aspect. The third factor - the readiness of those whose task it is to introduce and apply European law - is the most underestimated.
Readiness to apply Community law in practice depends on the institutions and the system of procedures, incentives and restrictions. Success or failure in the introduction of EU law will eventually be decided by the specific institutional model. Knowledge and funds are not everything. A good will to act is also needed.
(DE) Mr President, Mr Vice-President, in your introduction you pointed out that the Commission does not want to launch out blindly but sound out whether something should be done, by discussing it with the Member States. Now, within the Commission itself - which is, after all, a collegial institution - there is not always a clear, unified position on certain issues.
In the area of transport I currently see a topic that will become more and more problematic for us in the coming years - and probably within the Commission too - and that is the concept that money should be redirected to more environmentally friendly modes of transport by way of cross-subsidies from money that is earned in a less environmentally friendly area - road tolls, parking fees, etc. That is, in effect, a subsidy. Has there been any discussion about this, and how does the situation look?
(HU) Thank you, Mr President. As has already mentioned by several speakers before me, success in achieving the objectives set out in the Treaties and legislative acts will depend on how effective the Member States are in applying Community law, and on how they transpose it into the national setting.
If they fail to apply the legislation or enforce it properly, or are unable to comply fully with the goals it contains, then we will have a problem. In recent years the tendency has improved in terms of compliance with the legislation, and I think compliance by the ten new Member States is good. I hope that this is not just because the Commission is more lenient towards us, towards the new Member States, but because we are putting genuine effort into fulfilling criteria and meeting expectations.
Unfortunately, navigating the bureaucratic jungle is still far from easy; we know how enormous the number of legislative measures is, and transposing these into national and regional law is often exceedingly time-consuming. Enabling the simplification of bureaucratic language and more widespread use of impact assessments would be very important, as would ensuring that as little time as possible is taken up with conducting complaints procedures. Thank you.
(PL) Mr President, the implementation of Community law by individual Member States is one of the basic principles of the European Union. This is why monitoring and the elimination of deviations is the goal of numerous actions. Checking of individual states and publication of the results of the checks would make it possible for citizens to play a part in the introduction of EU legislation in states.
Meanwhile, it continues to be the case that Poland, for example, still applies national imposition of value-added tax, VAT, despite the Sixth Directive and court rulings. The same thing applies to double taxation on earned income. There are known cases of duty being applied to vehicles purchased by Polish citizens in EU countries, despite rulings by the Court of Justice, and of delays in refunding wrongly calculated charges that have been paid.
One particular oddity is that our citizens are held on remand for years on end without any sentence having been passed. The citizens of Poland are impatiently awaiting the European Commission's reaction to the examples provided and a curbing of the unlawful actions perpetrated by our government.
Finally, I would like to express my sincere congratulations to Mrs Frassoni; it is just a pity that this report concerns a rather remote past, and it would have been nice if it had been about 2007.
(DA) Mr President, comitology is a study of how to limit democracy without the electorate realising. Firstly, power is transferred from the electorate and the popularly elected representatives to government officials and lobbyists behind closed doors in Brussels. Voting is then made subject to complicated rules that no-one can remember, no journalist can write about and no textbook author can explain. The essence of this is simply that the non-elected in the Commission will decide, unless a qualified majority can be established against the Commission. It is legislative power that is being turned into executive power; it is transparent legislation that is being turned into secret decrees; it is a majority democracy that is being turned into a minority government. It is not an absolute autocracy, but it is heading in that direction with a hint of Mussolini's corporate ideas.
With the new interinstitutional agreement, Parliament can put a matter back on the agenda, but only if the right and left wings of the House are in agreement and can produce an absolute majority of members in favour. Scrap the mixing of autocracy, however, and govern with shrewdness and corporatism! Introduce democracy in all legislation! As a fundamental principle, let us see that a majority of the popularly elected representatives are behind every law, either from national parliaments or here within the European Parliament! Legislation by government officials and lobbyists should be a thing of the past, yet it is unfortunately being cemented into place in the Treaty of Lisbon. It is therefore another good reason to make the Treaty the subject of a referendum.
President-in-Office of the Council. - On behalf of the Presidency I would like to stress in a concluding comment that the Presidency is aware of the fact that efficient monitoring of the application of Community law is essential if the law is to be universally respected and if the general legal principles on which the running of the Community is based are to be safeguarded.
Primarily, however, it is important for ensuring legal certainty among European citizens. It should not be forgotten that they have an important role in the implementation of Community law. This role is also reflected in the number of complaints made by citizens about infringements of Community law.
During the debate, which I followed very closely, several people were astonished that the number of infringements, or at least perceived infringements, has not increased since the enlargement of the European Union. Several speakers suspected that the Commission is not as strict with the so-called new Member States.
I must stress that the Presidency does not have any reason or evidence to support those doubts. However, there is at least one possible explanation I can offer. When it comes to the so-called new Member States, it must be taken into account that they became Members after many years of intensive transposition of Community law into their internal legal system, since when they have found it easier to continue the process on a smaller scale. This is just by way of a comment on the suspicion that the Commission is not equally strict with all the Member States, but I think it would be appropriate for the Commissioner to comment on this matter.
To finish, I would like to stress that the Presidency attaches great importance to the common responsibilities and aims defined in the Inter-institutional Agreement on Better Lawmaking. Finally I would like to encourage all institutions and Member States to fulfil their obligations in the transposition and application of Community law.
Mr President, ladies and gentlemen, I have already said that today's debate should not be without consequences, and I want to re-emphasise that. I will brief Mr Jung on the content of this debate and Parliament's input, and make suggestions too, as several very important suggestions have been made during this debate, which the Commission should take seriously.
Allow me to make another comment based on the philosophy of law: a community of nations under the rule of law is based on trust. It can function only if those who participate can trust each other. This is why, in a constitutional state, legal proceedings must take place in public and it is also the reason why I agree completely with what Mrs Wallis said. Information is vital here, and transparency is imperative.
There can be no policy of secrecy in applying and interpreting the law. Everything must be open and public. That is what I take from this debate, anyway, and I have always been convinced of it. I agree with what Mrs Wallis said about the role of the Committee on Petitions. As her customer, in a manner of speaking, I freely admit that this sometimes requires a great deal of work and effort, but citizens are entitled to expect us to make this effort. In addition, the petitions we receive teach us a great deal about how our citizens perceive our law and our policies.
Mrs Frassoni, Commissioner Wallström has already promised that, in future, we will create a citizens' summary. Since then, the Commission has also passed a formal resolution on this, so it is going to happen, and I am quite sure you will find ways and means of making very sure that we do it. It has been decided and it will happen.
Many Members have pondered the question of the new Member States and how it can be that, despite growth in the number of Members, there has been no growth in lawsuits for infringement of treaties.
The Commission has a very clear opinion on this, and that is that there are two reasons: firstly - and here I feel rather self-conscious, for I really ought to say that this is due to the good work of the previous Enlargement Commissioner - it has to do with the fact that the new Member States prepared so exactingly for their acquis that, at the time they joined, they met the requirements more precisely than the old Member States. I can only confirm this. It is the absolute truth. We would never have been able to conclude the accession treaties if the acquis had not been fulfilled.
The other reason is perhaps somewhat more practical, however: citizens of the new Member States need to learn, gradually, that they can complain, and how to do so. I therefore assume that the number of complaints will increase.
Mr Smith mentioned that the law must also be straightforward and applicable, particularly in regard to environmental legislation. As we know, the Commission is working on reviewing all Community law by the end of next year in order to ascertain where and how it can be simplified. Just a few days ago, as part of our presentation of progress on this 'Better Regulation' project, we promised that this whole process would indeed be completed by the end of next year.
Mr Medina, you do not need to worry that the Commission is sweeping complaints under the carpet. From my own experience of more than eight years as a member of the Commission, I can assure you that I have had to put the brakes on overzealous Commission departments far more often than I have needed to urge them to fire up the heavy artillery of the treaty infringement process. Far more frequently, I have to say to them: 'Hang on, just slow down, talk to them first and see if this can be resolved peaceably'. The risk of Commission departments tending to brush things under the carpet is almost nonexistent. I am certain that it does not happen.
As far as Mr Rack's question is concerned: decisions on treaty infringements, be it the lead-up or the conclusion or any individual step in between, require a formal decision by the College of Commissioners. That is how it is organised. I am unable here and now to answer your question about the specific problem of cross-subsidies, but I will make sure that you receive an answer before the end of this week.
Regarding Mr Kuc's remarks on the length of detention while awaiting trial, I admit that this would be a scandal if it occurred, but it is outside the jurisdiction of the European Union. The European Court of Human Rights is the competent court for such cases.
Ladies and gentlemen, thank you for all your suggestions and the constructive spirit of this debate. I am fairly sure that we will have made further progress when we discuss it again next year.
Mr President, ladies and gentlemen, I would like to thank my fellow Members, the Commissioner and the Presidency for their participation in this discussion which, as Commissioner Verheugen said, does not end here.
Just a few points quickly. I would like to comment on the issue of defining priorities, which Commissioner Verheugen spoke about. I believe this could actually be a risky exercise. However, it has never really been done until now. I have always been rather sceptical about the possibility of really defining priorities. Anyway, if you really want to go along this route, take the risk of being transparent, and why not even debate these priorities? Otherwise the suspicion could take root that the priorities have been chosen because you want to get rid of the inconvenient infringements. I do not think this would be a good thing.
The second comment is that despite the fact that the Commission denies that it needs more resources, particularly human resources, to deal with infringements, the reality is that in almost all the meetings I have had with your fellow Commissioners, everyone has told me that they do not have sufficient resources, sufficient people, to deal with this matter.
In the debate the question came up of the number of infringements in the new Member States, and what the Commissioner and the Presidency said is probably true. However, we should also know that, for example, on environmental matters, there are only two or perhaps three officials dealing with all ten of the new Member States, so obviously there is certainly a human resources problem.
Lastly, the issue of Parliament's role. We are discussing internally various ways of making our role as co-legislators more effective, by following up the application of the directives we approve. I believe there are two things we absolutely must do: the first is decisively, through a political decision, to strengthen the role of the Committee on Petitions, which as Mrs Wallis said, is our window on the world; the second is that we should systematically organise application sessions, which do, however, require the open cooperation of the Commission. Because if we organise sessions where we discuss the application of directives and the Commission official who attends remains silent or tells us things that are of little interest - perhaps because he cannot say what we really want to know - then the whole exercise becomes pointless.
Anyway, thank you and we will undoubtedly speak about this again.
The debate is closed.
The vote will take place tomorrow at 12 noon.